Exhibit 10.1

CREDIT AGREEMENT

﻿

THIS CREDIT AGREEMENT (this "Agreement") is entered into as of August 28, 2020,
by and between FLEXSTEEL INDUSTRIES, INC., a Minnesota corporation ("Borrower"),
and DUBUQUE BANK AND TRUST COMPANY ("Bank").

﻿

RECITALS

﻿

Borrower has requested that Bank extend credit to Borrower as described below,
and Bank has agreed to provide such credit to Borrower on the terms and
conditions contained herein.

﻿

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

﻿

ARTICLE I

CREDIT TERMS

﻿

SECTION 1.LINE OF CREDIT.

﻿

(a)Line of Credit.  Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
August 28, 2022, not to exceed at any time the aggregate principal amount of
Twenty-Five Million and 00/100 Dollars ($25,000,000.00) ("Line of Credit"), the
proceeds of which shall be used for working capital for ongoing operations of
the Borrower.  Borrower's obligation to repay advances under the Line of Credit
shall be evidenced by a promissory note dated as of August 28, 2020 ("Line of
Credit Note"), all terms of which are incorporated herein by this reference.

﻿

(b)Limitation on Borrowings.  Outstanding borrowings under the Line of Credit,
to a maximum of the principal amount not at any time to exceed an aggregate of
Ten Million and 00/100s Dollars ($10,000,000.00) (“Borrowing Base Limit”).  Once
the outstanding borrowings exceed the Borrowing Base Limit, the maximum amount
of the Line of Credit shall not at any time exceed an aggregate of:  (i) eighty
percent (80.00%) of Borrower's Eligible Accounts Receivable, and (ii) fifty
percent (50%) of the value of Borrower's Eligible Finished Goods, less undrawn
amounts of outstanding letters of credit issued by Bank or any affiliate thereof
(“Borrowing Base”).  The language in subsection (ii) hereof shall be considered
Eligible Finished Goods Reliance.  Eligible Finished Goods Reliance shall at no
time exceed more than fifty percent (50%) of the Borrowing Base; provided,
however, the Eligible Finished Goods Reliance between June 1 and September 30 of
each year shall at no time exceed sixty percent (60%) of the Borrowing Base. 

﻿

Notwithstanding the language set out in this Section 1(b), the Line of Credit,
even if it exceeds the Borrowing Base Limit, will not be subject to the
Borrowing Base if the FCCR set out in Section 4.9(a) is for two consecutive
quarters met or exceeded.

﻿





--------------------------------------------------------------------------------

 

﻿

As used herein, "Eligible Accounts Receivable" shall consist solely of trade
accounts, accounts receivable, other receivables or other rights to payment for
goods sold or services rendered owing to Borrower, created in the ordinary
course of Borrower's business, upon which Borrower's right to receive payment is
absolute and not contingent upon the fulfillment of any condition whatsoever,
and in which Bank has a perfected security interest of first priority, and shall
not include:

﻿

(i)any account which is more than ninety (90) days past due;

﻿

(ii)that portion of any account for which there exists any right of setoff,
defense or discount (except regular discounts allowed in the ordinary course of
business to promote prompt payment) or for which any defense or counterclaim has
been asserted;

﻿

(iii)any account which represents an obligation of any state or municipal
government or of the United States government or any political subdivision
thereof;

﻿

(iv)any account which represents an obligation of an account debtor located in a
foreign country, except to the extent any such account, in Bank's determination,
is supported by a letter of credit or insured under a policy of foreign credit
insurance, in each case in form, substance and issued by a party acceptable to
Bank;

﻿

(v)any account which arises from the sale or lease to or performance of services
for, or represents an obligation of, an employee, affiliate, partner, member,
parent or subsidiary of Borrower;

﻿

(vi)that portion of any account, which represents interim or progress billings
or retention rights on the part of the account debtor;

﻿

(vii)any account which represents an obligation of any account debtor when
twenty-five percent (25%) or more of Borrower's accounts from such account
debtor are not eligible pursuant to (i) above;

﻿

(viii)that portion of any account from an account debtor which represents the
amount by which Borrower's total accounts from said account debtor exceeds
twenty-five percent (25%) of Borrower's total accounts;

﻿

(ix)any account which represents an obligation of an account debtor that is
subject to a bankruptcy, insolvency or receivership proceedings; and

﻿

(x)any account deemed ineligible by the Borrower’s internal or external
auditors.



“Eligible Finished Goods” shall mean, at any time, all of Borrower’s “Finished
Goods,” except:  (a) Finished Goods which are not owned by Borrower free and
clear of all



2

 

--------------------------------------------------------------------------------

 

security interests, liens, encumbrances and claims of third parties (other than
Bank), (b) Finished Goods that are located outside of the United States, and (c)
Finished Goods which have been deemed to be obsolete, unsaleable, damaged,
defective or unfit for further processing by Borrower’s internal or external
auditors or are not located at Borrower’s locations unless appropriate
third-party lien waivers are received.  Finished Goods does not include raw
materials, work-in-process, parts or supplies.   



﻿

(c)Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue letters of credit for the account of Borrower as requested (each, a
"Letter of Credit" and collectively, "Letters of Credit"); provided however,
that the aggregate undrawn amount of all outstanding Letters of Credit shall not
at any time exceed Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00).  The form and substance of each Letter of Credit shall be
subject to approval by Bank, in its sole discretion.  Each Letter of Credit
shall be issued for a term not to exceed the maturity date of the Line of
Credit.  The undrawn amount of all Letters of Credit shall be reserved under the
Line of Credit and shall not be available for borrowings thereunder.  Each
Letter of Credit shall be subject to the additional terms and conditions of the
Letter of Credit agreements, applications and any related documents required by
Bank in connection with the issuance thereof.  Each drawing paid under a Letter
of Credit shall be deemed an advance under the Line of Credit and shall be
repaid by Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit.  In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.

﻿

(d)Borrowing and Repayment.  Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above. 

﻿

SECTION 1.1.INTEREST/FEES.

﻿

 (a) Interest.    The outstanding principal balance of the Line of Credit shall
bear interest, and the amount of each drawing paid under any Letter of Credit
shall bear interest from the date such drawing is paid to the date such amount
is fully repaid by Borrower, at the rate of interest set forth in each
promissory note or other instrument or document executed in connection
therewith.

﻿





3

 

--------------------------------------------------------------------------------

 

(b)Computation and Payment.  Interest shall be computed on the basis of a
360-day year, actual days elapsed.  Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.

﻿

(c)Commitment Fee.  Borrower shall pay to Bank a non-refundable commitment fee
for the Line of Credit equal to Twenty-Five Thousand and 00/100 Dollars
($25,000.00), which fee shall be due and payable in full on the date of the Line
of Credit Note.    

﻿

(d)Unused Commitment Fee.  Borrower shall pay to Bank a fee equal to 0.125% per
annum (computed on the basis of a 360-day year, actual days elapsed) on the
average daily unused amount of the Line of Credit, which fee shall be calculated
on a daily basis by Bank and shall be due and payable by Borrower in arrears
within ten (10) days after each billing is sent by Bank.    

﻿

(e)Letter of Credit Fees.  Borrower shall pay to Bank (i) fees upon the issuance
of each Letter of Credit equal to one and one-half percent (1.50%) per annum
(computed on the basis of a 360-day year, actual days elapsed) of the face
amount thereof, and (ii) fees upon the payment or negotiation of each drawing
under any Letter of Credit and fees upon the occurrence of any other activity
with respect to any Letter of Credit (including without limitation, the
transfer, amendment or cancellation of any Letter of Credit) determined in
accordance with Bank's standard fees and charges then in effect for such
activity.  See fee schedule in effect as of the date of this Agreement attached
hereto as Exhibit A.    

﻿

SECTION 1.2.COLLECTION OF PAYMENTS.  Borrower agrees to promptly set up an ACH
transfer so that interest and fees due under the Line of Credit Note can be
automatically sent to the Bank. 

﻿

SECTION 1.3.COLLATERAL.    As security for all indebtedness of Borrower to Bank
subject hereto,  Borrower hereby grants to Bank security interests of first
priority lien in all Borrower's personal property.  The foregoing shall be
evidenced by and subject to the terms of such security agreements, financing
statements, and other documents as Bank shall reasonably require, all in form
and substance reasonably satisfactory to Bank.  Borrower shall reimburse Bank
immediately upon demand for all reasonable costs and expenses incurred by Bank
in connection with any of the foregoing security, including without limitation,
filing and recording fees and costs of appraisals and audits.  Bank agrees not
to require a security interest in the Borrower’s real property, provided
Borrower agrees not to mortgage, pledge, grant or permit to exist a security
interest or lien upon any of Borrower’s real property.  Said pledge is in
addition to the restriction set out in Section 5.9.

﻿

SECTION 1.4.  RIGHT OF SETOFF.  To the extent permitted by applicable law, Bank
reserves a right to setoff in all Borrower’s account with Bank (whether
checking, savings, or some other account).  This includes all accounts Borrower
holds jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law. Borrower authorizes Bank,
to the extent permitted by applicable law and to the extent that an Event of
Default has occurred (notwithstanding any notice



4

 

--------------------------------------------------------------------------------

 

requirements or grace/cure periods under this or other agreements between
Borrower and Bank), to charge or setoff all sums owing on the indebtedness
against any and all such accounts, and at Bank’s option, to administratively
freeze all such accounts to allow Bank to protect Bank’s charge and setoff
rights provided in this paragraph.



﻿

SECTION 1.5.  RENEGOTIATION OR TERMINATION OF CREDIT FACILITY.  Notwithstanding
anything to the contrary in this Agreement or in any other document executed in
connection herewith (including, without limitation, the Line of Credit Note),
 upon Borrower’s written request to Bank and to the extent that all of the
Triggering Events (as defined below) have occurred, Borrower and Bank shall
enter into discussions regarding the renegotiation of the credit facility
provided by Bank to Borrower, which discussions shall include, without
limitation, the amount of the Line of Credit, Borrowing Base limitations (if
any), the applicable interest rate and fees, and collateral (if any) securing
Borrower’s obligations to Bank under such renegotiated credit facility.  In the
event that Borrower and Bank are unable to mutually agree upon the terms of a
renegotiated credit facility within 60 days of the date upon which Borrower
provided such written request to renegotiate to Bank, then Borrower shall have
the right to terminate the Line of Credit provided under this Agreement by
providing written notice of such termination to Bank.  Immediately upon
Borrower’s provision of such written notice, and provided that no amounts are
then outstanding under the Line of Credit:  (a) this Agreement; the Line of
Credit Note; all documents executed in connection herewith; and all terms,
provisions, and covenants contained herein or therein, as applicable, shall
automatically be deemed to be terminated and of no further force and effect
(except to the extent of any provisions that expressly survive termination of
this Agreement); (b) Bank shall promptly (and in event within ten (10) business
days)  release its interest in any property of Borrower and file or record, as
applicable, UCC financing statement termination statements and any other
documents or instruments necessary to evidence or accomplish such release; and
(c) Borrower shall have the right to seek credit from such other sources as it
shall determine in its sole discretion.  For purposes of this Section 1.5,
“Triggering Events” shall mean Borrower’s achievement of all of the
following:  (i) an aggregate cash and investment account balance that exceeds
$20,000,000.00; (ii) four (4) consecutive quarters of positive Adjusted EBITDA
(as defined in Section 4.9(a) hereof); and (iii) a trailing 12-month rolling
Adjusted EBITDA as a percentage of Net Sales that exceeds three percent (3.0%). 
“Net Sales” is as appears on Borrower’s financial statement in accordance with
generally accepted accounting principles (“GAAP”).    

﻿

ARTICLE II

REPRESENTATIONS AND WARRANTIES

﻿

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

﻿

SECTION 2.1.LEGAL STATUS.  Borrower is a corporation duly organized and existing
and in good standing under the laws of the State of Minnesota, and is qualified
or



5

 

--------------------------------------------------------------------------------

 

licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.

﻿

SECTION 2.2.AUTHORIZATION AND VALIDITY.  This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered by Borrower to Bank in connection herewith (collectively,
the "Loan Documents") have been duly authorized, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of Borrower, enforceable in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

﻿

SECTION 2.3.NO VIOLATION.  The execution, delivery and performance by Borrower
of each of the Loan Documents do not violate in any material respect any
provision of any law or regulation applicable to Borrower, or contravene any
provision of the Articles of Incorporation or By-Laws of Borrower, or result in
any breach of or default under any contract, obligation, indenture or other
instrument to which Borrower is a party or by which Borrower may be bound.

﻿

SECTION 2.4.LITIGATION.  There are no pending, or to Borrower's knowledge
threatened, actions, claims, investigations, suits or proceedings by or before
any governmental authority, arbitrator, court or administrative agency which
could have a material adverse effect on the financial condition or operation of
Borrower other than those disclosed by Borrower to Bank in writing prior to the
date hereof or that are otherwise permitted pursuant to the terms of this
Agreement.

﻿

SECTION 2.5.CORRECTNESS OF FINANCIAL STATEMENT.  The financial statement of
Borrower dated June 30, 2020, a true copy of which has been delivered by
Borrower to Bank prior to the date hereof, (a) is complete and correct and
presents fairly the financial condition of Borrower, (b) discloses all
liabilities of Borrower that are required to be reflected or reserved against
under generally accepted accounting principles, whether liquidated or
unliquidated, fixed or contingent, and (c) has been prepared in accordance with
generally accepted accounting principles consistently applied.  Since the date
of such financial statement, there has been no material adverse change in the
financial condition of Borrower, nor has Borrower mortgaged, pledged, granted a
security interest in or otherwise encumbered any of its assets or properties
except in favor of Bank or as otherwise permitted by Bank in writing.

﻿

SECTION 2.6.INCOME TAX RETURNS.  Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

﻿

SECTION 2.7.NO SUBORDINATION.  There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that



6

 

--------------------------------------------------------------------------------

 

requires the subordination in right of payment of any of Borrower's obligations
subject to this Agreement to any other obligation of Borrower.    

﻿

SECTION 2.8.PERMITS, FRANCHISES.  Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.

﻿

SECTION 2.9.ERISA.  Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time ("ERISA"); Borrower has not violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a "Plan"); no Reportable Event
as defined in ERISA has occurred and is continuing with respect to any Plan
initiated by Borrower; Borrower has met its minimum funding requirements under
ERISA with respect to each Plan; and each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under generally accepted accounting principles.

﻿

SECTION 2.10.    OTHER OBLIGATIONS.  Borrower is not in default on any material
obligation for borrowed money, any material purchase money obligation or any
other material lease, commitment, contract, instrument or obligation that would
permit the other party thereto to accelerate such obligation.

﻿

SECTION 2.11.    ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to Bank
in writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time.  To Borrower’s knowledge,
none of the operations of Borrower is the subject of any federal or state
investigation evaluating whether any remedial action involving a material
expenditure is needed to respond to a release of any toxic or hazardous waste or
substance into the environment.  Borrower has no material contingent liability
in connection with any release of any toxic or hazardous waste or substance into
the environment.

﻿

SECTION 2.12.    REAL PROPERTY.  Except as disclosed by Borrower to Bank in
writing prior to the date hereof, with respect to any real property owned by
Borrower:

﻿

(a)All taxes, governmental assessments, insurance premiums, and water, sewer and
municipal charges, and rents (if any) which previously became due and owing in
respect thereof have been paid as of the date hereof.

﻿





7

 

--------------------------------------------------------------------------------

 

(b)There are no mechanics' or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to any such lien) which affect all or any interest in any such real
property and which are or may be prior to or equal to the lien thereon in favor
of Bank.

﻿

(c)There is no pending, or to the best of Borrower's knowledge threatened,
proceeding for the total or partial condemnation of all or any portion of any
such real property, and all such real property is in good repair and free and
clear of any damage that would materially and adversely affect the value thereof
as security and/or the intended use thereof.

﻿

﻿

ARTICLE III

CONDITIONS

﻿

SECTION 3.1.CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The obligation of Bank
to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank's satisfaction of all of the following conditions:

﻿

(a)Approval of Bank Counsel.  All legal matters incidental to the extension of
credit by Bank shall be reasonably satisfactory to Bank's counsel.

﻿

(b)Documentation.  Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:

﻿

(i)This Agreement and each promissory note or other instrument or document
required hereby.

(ii)Security Agreement dated of even date hereto.

(iii)Corporate resolution for borrowing.

(iv)Certificate of Incumbency.

(v)Such other documents as Bank may require under any other Section of this
Agreement.

﻿

(c)Financial Condition.  There shall have been no material adverse change, as
reasonably determined by Bank, in the financial condition or business of
Borrower, nor any material decline, as reasonably determined by Bank, in the
market value of any collateral required hereunder or a substantial or material
portion of the assets of Borrower.

﻿

(d)Insurance.  Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower's property, in form, substance, amounts, covering risks
and issued by companies satisfactory to Bank, and where required by Bank, with
loss payable endorsements in favor of Bank,  provided,  however, that
notwithstanding anything to the contrary herein, Bank shall not require Borrower
to deliver loss payable endorsements in favor of Bank unless Bank maintains a
security interest and/or lien on the specific property covered by such insurance
policy(ies).

﻿





8

 

--------------------------------------------------------------------------------

 

SECTION 3.2.CONDITIONS OF EACH EXTENSION OF CREDIT.  The obligation of Bank to
make each extension of credit requested by Borrower hereunder shall be subject
to the fulfillment to Bank's satisfaction of each of the following conditions:

﻿

(a)Compliance.  The representations and warranties contained herein and in each
of the other Loan Documents shall be true on and as of the date of the signing
of this Agreement and on the date of each extension of credit by Bank pursuant
hereto, with the same effect as though such representations and warranties had
been made on and as of each such date (except to the extent that such
representation or warranty is expressly made as of a specified date, in which
case it shall be true on and as of such specified date), and on each such date,
no Event of Default as defined herein, and no condition, event or act which with
the giving of notice or the passage of time or both would constitute such an
Event of Default, shall have occurred and be continuing or shall exist.

﻿

(b)Documentation.  Bank shall have received all additional documents which may
be reasonably required in connection with such extension of credit.

﻿

ARTICLE IV

AFFIRMATIVE COVENANTS

﻿

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

﻿

SECTION 4.1.PUNCTUAL PAYMENTS.  Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein, and immediately upon demand by Bank, the amount
by which the outstanding principal balance of any credit subject hereto at any
time exceeds any limitation on borrowings applicable thereto.

﻿

SECTION 4.2.ACCOUNTING RECORDS.  Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and, to the extent that any amount is outstanding on the Line of Credit, permit
any representative of Bank, at any reasonable time and upon not less than 48
hours prior notice, to inspect, audit and examine such books and records, to
make copies of the same, and to inspect the properties of Borrower.  In the
event Bank in good faith has questions regarding the books and records,
including but not limited to the records supporting the Borrowing Base, Bank may
request an inspection, audit or examination as allowed under this Section 4.2
prior to advancing funds under the Line of Credit.

﻿

SECTION 4.3.FINANCIAL STATEMENTS.  Provide to Bank all of the following, in form
and detail satisfactory to Bank:

﻿





9

 

--------------------------------------------------------------------------------

 

(a)not later than 75 days after and as of the end of each fiscal year,
a financial statement of Borrower, audited by a certified public accountant
satisfactory to Bank, to include the 10-K, which is the comprehensive report
filed annually by Borrower about its financial performance, as is required by
the U.S. Securities and Exchange Commission;

﻿

(b)not later than 40 days after and as of the end of each fiscal quarter, a
financial statement of Borrower, audited by a certified public accountant
satisfactory to Bank, to include the 10-Q, which is the comprehensive report of
Borrower’s performance submitted quarterly by Borrower to the U.S. Securities
and Exchange Commission);

﻿

(c)not later than 30 days after and as of the end of each month, a  Borrowing
Base certificate and an aged listing of accounts receivable and accounts
payable; provided,  however, that, for any given month, Borrower shall not be
obligated to deliver a Borrowing Base certificate pursuant to this subsection
(c) if no amount is outstanding on the Line of Credit as of the end of such
month.  In such event, said Borrowing Base certificate must be provided to Bank
prior to an advance under the Line of Credit;

﻿

(d)contemporaneously with each quarterly financial statement of Borrower
required hereby, a certificate of the president or chief financial officer of
Borrower that said financial statements are accurate and that there exists no
Event of Default nor any condition, act or event which with the giving of notice
or the passage of time or both would constitute an Event of Default; provided,
 however, that, for any given quarter, Borrower shall not be obligated to
deliver a certificate pursuant to this subsection (d) if no amount is
outstanding on the Line of Credit as of the end of such quarter.  In such event,
said certificate must be provided to Bank prior to an advance under the Line of
Credit;

﻿

(e)from time to time such other information as Bank may reasonably request.

﻿

SECTION 4.4.COMPLIANCE.  Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply in all material respects with the provisions
of all documents pursuant to which Borrower is organized and/or which govern
Borrower's continued existence and with the requirements of all laws, rules,
regulations and orders of any governmental authority applicable to Borrower
and/or its business.

﻿

SECTION 4.5.INSURANCE.  Maintain and keep in force insurance of the types and in
amounts customarily carried in lines of business similar to that of Borrower,
including but not limited to fire, extended coverage, public liability, flood,
property damage and workers' compensation, with all such insurance carried with
companies and in amounts satisfactory to Bank, and deliver to Bank from time to
time at Bank's request schedules setting forth all insurance then in effect;
provided,  however, that Bank shall not request that Borrower provide such
schedules more than once in any calendar year, unless an Event of Default has
occurred.

﻿

SECTION 4.6.FACILITIES.  Keep all properties necessary to Borrower's business in
good repair and condition (ordinary wear and tear excepted), and from time to
time make



10

 

--------------------------------------------------------------------------------

 

necessary repairs, renewals and replacements thereto so that such properties
shall be preserved and maintained.

﻿

SECTION 4.7.TAXES AND OTHER LIABILITIES.  Pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except such (a) as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank's reasonable satisfaction, for eventual payment
thereof in the event Borrower is obligated to make such payment.

﻿

SECTION 4.8.LITIGATION.  Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower with a claim in excess of
$500,000, unless such claim is covered by insurance.

﻿

SECTION 4.9.FINANCIAL CONDITION.  Maintain Borrower's financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein), with compliance determined commencing with Borrower's
financial statements for the period ending March 31, 2020:

﻿

(a)Fixed Charge Coverage Ratio (“FCCR”) of 1.15x, measured quarterly beginning
December 31, 2020. This covenant will be measured on a quarterly build basis
beginning with December 31, 2020 and building up to a trailing 12 month FCCR
measured at September 30, 2021 and thereafter.  Defined as (Adjusted EBITDA +
Rent Expense - Maintenance CapEx - Cash Taxes - Dividends) / (Principal + Cash
Interest + Rent Expense). “Adjusted EBITDA” includes the removal of various
one-time, irregular, and non-recurring items, which may include but are not
limited to (1) one-time gains or losses, (2) litigation expenses, (3) impairment
charges, or (4) unusual asset write-downs. All adjustments will be mutually
determined as appropriate by Bank and Borrower.  “Maintenance CapEx” is defined
as 50% of depreciation for the period analyzed.

﻿

(b)Tangible Net Worth of not less than $150 million, to be tested quarterly with
receipt of 10-Q and 10-K, with "Tangible Net Worth" defined as Borrower’s total
assets excluding all intangible assets (i.e., goodwill, trademarks, patents,
copyrights, organizational expenses, and similar intangible items, but including
leaseholds and leasehold improvements) less total debt.

﻿

(c)Minimum Liquidity of $30 million, to be tested on each of June 30 and
September 30 of each year. “Minimum Liquidity” measured shall be Net Borrowing
Base Availability less Line of Credit outstanding plus Cash and Cash
Equivalents.    

﻿

SECTION 4.10.    NOTICE TO BANK.  Promptly (but in no event more than five (5)
business days after the occurrence of each such event or matter or Borrower’s
knowledge thereof, as applicable) give written notice to Bank in reasonable
detail of:  (a) the occurrence of any Event of Default, or any condition, event
or act which with the giving of notice or the



11

 

--------------------------------------------------------------------------------

 

passage of time or both would constitute an Event of Default; (b) any change in
the name or the organizational structure of Borrower; (c) the occurrence and
nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower is required
to maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower's
property in excess of an aggregate of $500,000.

﻿

SECTION 4.11.    ENVIROMENTAL REPORTS.  Promptly upon receipt thereof, Borrower
will submit to Bank copies of any reports of inspections or examinations
conducted by the Department of Natural Resources or the Federal Environmental
Protection Agency, or any similar agency, with respect to Borrower’s
properties.  Any material violations must be corrected within 90 days (or such
longer period as may be reasonably necessary provided that Borrower is
diligently pursuing the same). 

﻿

SECTION 4.12.    ERISA COMPLIANCE.  Borrower must meet its minimum funding
requirements under the Employee Retirement Income Security Act of 1974 (ERISA),
as amended, with respect to any employee benefit plan or other class of benefit
plan, which the Pension Benefit Guaranty Corporation (PBGC), established under
ERISA has elected to insure, in either case, whether now in existence or
hereafter instituted by the Borrower.

﻿

ARTICLE V

NEGATIVE COVENANTS

﻿

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent:

﻿

SECTION 5.1.USE OF FUNDS.  Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.

﻿

SECTION 5.2.CAPITAL EXPENDITURES.  Make any additional investment in fixed
assets in any fiscal year in excess of an aggregate of $5,000,000.

﻿

SECTION 5.3.LEASE EXPENDITURES.  Incur operating lease expense in any fiscal
year in excess of an aggregate of $1,000,000.  This restriction set out in this
Section 5.3 only applies to lease obligations entered into after the date of
this Agreement.

﻿

SECTION 5.4.OTHER INDEBTEDNESS.  Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Bank, (b) any other
liabilities of Borrower existing as of, and disclosed to Bank prior to, the date
hereof (including any renewals or extensions



12

 

--------------------------------------------------------------------------------

 

thereof after the date hereof), (c) other indebtedness not to exceed $500,000 in
the aggregate at any time outstanding, and (d) indebtedness and liabilities in
connection with capital expenditures permitted by Section 5.2 hereof. 

﻿

SECTION 5.5.MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower's business as conducted as of the date hereof; acquire all or
substantially all of the assets of any other entity; nor sell, lease, transfer
or otherwise dispose of all or a substantial or material portion of Borrower's
assets except in the ordinary course of its business;  provided,  however, that
Bank’s consent shall not be required in connection with the merger or
consolidation of any of Borrower’s subsidiaries with or into Borrower or with or
into any other subsidiary of Borrower, none of which actions shall be deemed to
be a violation of this Section 5.5.

﻿

SECTION 5.6.GUARANTIES.  Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except with
respect to the liabilities and obligations of Borrower’s subsidiaries guaranteed
or endorsed by Borrower in the normal course of business in an amount not to
exceed $500,000.

﻿

SECTION 5.7.LOANS, ADVANCES, INVESTMENTS.  Make any loans or advances to or
investments in any person or entity, except any of the foregoing existing as of,
and disclosed to Bank prior to, the date hereof.

﻿

SECTION 5.8.DIVIDENDS, DISTRIBUTIONS.  Intentionally Omitted.

﻿

SECTION 5.9.PLEDGE OF ASSETS.  Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, other than the security interest and lien of
Bank, all or any portion of Borrower's assets now owned or hereafter acquired.

﻿

﻿

ARTICLE VI

EVENTS OF DEFAULT

﻿

SECTION 6.1.The occurrence of any of the following shall constitute an "Event of
Default" under this Agreement:

﻿

(a)Borrower shall fail to pay when due any principal, interest, fees or other
amounts payable under any of the Loan Documents, which failure shall continue
for three (3) business days.

﻿

(b)Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other party under this



13

 

--------------------------------------------------------------------------------

 

Agreement or any other Loan Document shall prove to be knowingly incorrect,
false or misleading in any material respect when furnished or made.

﻿

(c)Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of thirty (30) days after Bank provides written notice of
such default to Borrower.

﻿

(d)Any default in the payment or performance of any material obligation, or any
defined event of default, under the terms of any contract or instrument (other
than any of the Loan Documents) pursuant to which Borrower has incurred any debt
or other liability to any person or entity, including Bank, which default has
resulted in the acceleration of such debt or liability, or demand for payment or
performance.

﻿

(e)The entry of a judgment against Borrower in excess of $500,000 that remains
unvacated, unbonded, uninsured, or unstayed for a period of thirty (30) days
following the date of entry thereof.

﻿

(f)Borrower shall become insolvent, or shall suffer or consent to or apply for
the appointment of a receiver, trustee, custodian or liquidator of itself or any
of its property, or shall generally fail to pay its debts as they become due, or
shall make a general assignment for the benefit of creditors; Borrower shall
file a voluntary petition in bankruptcy, or seeking reorganization, in order to
effect a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time ("Bankruptcy Code"), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors is filed or commenced against Borrower, or Borrower shall
file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or Borrower shall be adjudicated a
bankrupt, or an order for relief shall be entered against Borrower by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.

﻿

(g)There shall exist or occur any event or condition which Bank in good faith
believes impairs, or is substantially likely to impair, the prospect of payment
or performance by Borrower of its obligations under any of the Loan Documents.

﻿

(h)The dissolution or liquidation of Borrower; or Borrower, or any of its
directors, stockholders or members, shall take action seeking to effect the
dissolution or liquidation of Borrower.

﻿

(i)Any change in ownership of an aggregate of twenty-five percent (25%) or more
of the common stock of Borrower. 

﻿





14

 

--------------------------------------------------------------------------------

 

(j)The sale, transfer, hypothecation, assignment or encumbrance, whether
voluntary, involuntary or by operation of law, without Bank's prior written
consent, of all or any part of or interest in any assets of the Borrower.

﻿

(k)This Agreement or any of the Loan Documents cease to be in full force and
effect, including failure of any collateral document to create a valid and
perfected security interest or lien at any time and for any reason.

﻿

SECTION 6.2.REMEDIES.  Upon the occurrence of any Event of Default:  (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank's option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by each Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law.  All rights,
powers and remedies of Bank may be exercised at any time by Bank and from time
to time after the occurrence of an Event of Default, are cumulative and not
exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.

﻿

﻿

ARTICLE VII

MISCELLANEOUS

﻿

SECTION 7.1.    NO WAIVER.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

﻿

SECTION 7.2.RELATIONSHIP TO OTHER DOCUMENTS.  The warranties, covenants and
other obligations of the Borrower (and the rights and remedies of the Bank) that
are outlined in this Agreement and the other Loan Documents are intended to
supplement each other.  In the event of any inconsistencies in any of the terms
in the Loan Documents, all terms will be cumulative so as to give the Bank the
most favorable rights set forth in the conflicting documents.

﻿

SECTION 7.3.SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interest hereunder without Bank's prior
written consent.  Bank reserves the right



15

 

--------------------------------------------------------------------------------

 

to sell, assign, transfer, negotiate or grant participations in all or any part
of, or any interest in, Bank's rights and benefits under each of the Loan
Documents, but only to the extent that (a) the Line of Credit exceeds the
Borrowing Base Limit and (b) the party to which Bank sells, assigns, transfers,
negotiates or grants participations is not a competitor of Borrower.  This
restriction does not apply to participations or assignment with institutions
owned by Heartland Financial USA, Inc.  In connection therewith, Bank may
disclose all documents and information which Bank now has or may hereafter
acquire relating to any credit subject hereto, Borrower or its business, or any
collateral required hereunder. 

﻿

SECTION 7.4.INDEMNIFICATION.  Except for harm arising from the Bank’s willful
misconduct or gross negligence, the Borrower hereby indemnifies and agrees to
defend and hold the Bank harmless from any and all losses, costs, damages,
claims and expenses, including taxes and fees of any kind suffered by or
asserted against the Bank relating to claims by third parties arising out of the
financing provided under the Loan Documents or related to any collateral.  This
indemnification and hold harmless provision will survive the termination of the
Loan Documents and the satisfaction of the indebtedness due the Bank.

﻿

SECTION 7.5.NOTICES.  All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

﻿

﻿

 

BORROWER:

Flexsteel Industries, Inc.

﻿

Attn: Derek Schmidt

﻿

Chief Operating Officer and Chief Financial Officer

﻿

385 Bell Street

﻿

Dubuque, IA 52001

﻿

 

BANK:

Dubuque Bank and Trust Company

﻿

Attn: Tyson J. Leyendecker

﻿

1398 Central Avenue

﻿

Dubuque, IA 52001

﻿

﻿

or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; or (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid.

﻿

SECTION 7.6.USA PATRIOT ACT; ANTI-CORRUPTION LAWS, SANCTIONS AND ANTI-TERRORISM
LAWS.

﻿

(a) Bank hereby notifies Borrower that, pursuant to the requirements of the
PATRIOT Act, it may be required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other



16

 

--------------------------------------------------------------------------------

 

information that will allow the Bank to identify the Borrower in accordance with
the PATRIOT Act.

﻿

(b) Borrower represents, warrants, covenants and agrees as follows:

(i)Borrower, each and all entities 50% or more owned, directly or indirectly, by
Borrower ("Subsidiaries"), and their respective officers, employees, directors
and agents are and at all times will remain in compliance with the following:
(A) all laws, rules, and regulations of any jurisdiction applicable to Borrower
or its Subsidiaries from time to time concerning or relating to bribery or
corruption ("Anti-corruption Laws"), (B) economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by the U.S.
government, including those administered by the U.S. Department of Treasury's
Office of Foreign Assets Control or successor ("OFAC") or the U.S. Department of
State or successor ("Sanctions"), and (C) the USA PATRIOT Act (Title III of Pub.
L. 107-56 (signed into law October 26. 2001)), the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V) and any enabling
legislation or executive order relating thereto or successor statute thereto
("Anti-terrorism Laws"), all as may be amended from time to time.

﻿

(ii)The Line of Credit made hereunder complies with, and neither the loan made
hereunder nor the use of the proceeds thereof will violate, any Anti-corruption
Laws, Sanctions or Anti-terrorism Laws.

﻿

(iii)None of Borrower, any Subsidiary or any of their respective directors,
officers or employees is (A) listed in any Sanctions- related list of designated
persons maintained by OF AC or the U.S. Department of State, (B) operating,
organized or resident in a country or territory which is itself the subject or
target of any comprehensive Sanctions ("Sanctioned Country"), (C) an agency,
political subdivision or instrumentality of the government of a Sanctioned
Country, or (D) 50% or more owned, directly or indirectly, by any of the above.

﻿

(iv)Borrower shall, and shall cause each Subsidiary to, provide such information
and take such actions as are reasonably requested by Bank to assist Bank in
maintaining compliance with Anti-corruption Laws, Sanctions, Anti-terrorism Laws
and applicable anti-money laundering laws and regulations ("AML Laws"). Without
limitation of the foregoing, Borrower represents and warrants that the most
recent certification of beneficial ownership of any Borrower which is a "legal
entity" within the scope of the ownership certification requirements of the AML
Laws is true and correct as of the date of the Agreement; and Borrower agrees to
immediately (A) notify Bank in writing of any event that results in any
individual becoming or ceasing to be the beneficial owner, directly or
indirectly, of 25% or more of any such "legal entity" Borrower; (B) notify Bank
of any change in the individual previously identified by Borrower's
representative(s) ("Account Opener/Certifier") as the individual who holds a
significant responsibility to control, manage or direct any such "legal entity"
Borrower; and (C) upon request of Bank, provide in a form acceptable to Bank an
updated certification, signed by a representative of any such



17

 

--------------------------------------------------------------------------------

 

"legal entity" Borrower acting as an Account Opener/Certifier under regulations
implemented under the AML Laws, of the beneficial ownership and control of such
Borrower.

﻿

SECTION 7.7.COMMUNICATION BY CELLULAR PHONE OR OTHER WIRELESS DEVICE.  By
providing Bank with a telephone number for a cellular phone or other wireless
device, including a number that Borrower later converts to a cellular number,
Borrower is expressly consenting to receiving communications - including but not
limited to prerecorded or artificial voice message calls, text messages, and
calls made by an automatic telephone dialing system - from Bank and Bank’s
affiliates and agents at that number. This express consent applies to each such
telephone number that Borrower provides to Bank now or in the future and permits
such calls for non-marketing purposes.

﻿

SECTION 7.8.  YIELD PROTECTION/CAPITAL ADEQUACY.  If there shall occur any
Change in Law which shall have the effect of imposing on Bank (or Bank’s holding
company) any increase or expansion of or any new: tax (excluding taxes on its
overall income and franchise taxes), charge, fee, assessment or deduction of any
kind whatsoever, or reserve, capital adequacy, special deposits or similar
requirements against credit extended by, assets of, or deposits with or for the
account of Bank or other conditions affecting the extensions of credit under
this Agreement; then Borrower shall pay to Bank such additional amount as Bank
deems necessary to compensate Bank for any increased cost to Bank attributable
to the extension(s) of credit under this Agreement and/or for any reduction in
the rate of return on Bank’s capital and/or Bank’s revenue attributable to such
extension(s) of credit. “Change in Law” means the occurrence, after the date of
this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any governmental authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any governmental authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued. Bank’s determination of the additional
amount(s) due under this paragraph shall be binding in the absence of manifest
error, and such amount(s) shall be payable within 10 days of demand and, if
recurring, as otherwise billed by Bank. Failure or delay on the part of Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
Bank’s right to demand such compensation.

﻿

SECTION 7.9. GOVERNING LAW; JURISDICTION.  This Agreement shall be governed by
and construed according to the internal laws of the State of Iowa without regard
to conflict of law principles, and the Borrower hereby submits to the
jurisdiction of the courts of the State of Iowa.  THE BORROWER HEREBY CONSENTS
TO THE



18

 

--------------------------------------------------------------------------------

 

EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITUATED IN DUBUQUE COUNTY,
IOWA, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO ANY
ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS AGREEMENT, THE
COLLATERAL, ANY LOAN DOCUMENT, OR ANY TRANSACTIONS ARISING THEREFROM, OR
ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE FOREGOING.  Nothing herein shall
affect the Bank’s right to serve process in any manner permitted by law, or
limit the Bank’s right to bring proceedings against the Borrower in the
competent courts of any other jurisdiction or jurisdictions

﻿

SECTION 7.10.  COSTS, EXPENSES AND ATTORNEYS' FEES.  Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank's continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank's rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, and including any of the
foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to any Borrower or any other person or
entity.  Notwithstanding the foregoing, the amount that Borrower is required to
pay in respect of attorneys’ fees incurred by Bank in connection with the
negotiation and preparation of this Agreement and the other Loan Documents shall
not exceed $20,000.00, regardless of whether such fees relate to outside counsel
or the allocated costs of Bank’s in-house counsel.

﻿

SECTION 7.11.    ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.  This Agreement may be amended or modified only in writing signed by
each party hereto.

﻿

SECTION 7.12.    NO THIRD PARTY BENEFICIARIES.  This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

﻿

SECTION 7.13.    TIME.  Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.

﻿

SECTION 7.14.    SEVERABILITY OF PROVISIONS.  If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be



19

 

--------------------------------------------------------------------------------

 

ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

﻿

SECTION 7.15.    COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.

﻿

SECTION 7.16.    WAIVER OF JURY TRIAL.    BORROWER AND BANK HEREBY JOINTLY AND
SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS
HEREUNDER OR THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY
TRANSACTION ARISING THEREFROM OR CONNECTED THERETO. BORROWER AND BANK EACH
REPRESENTS TO THE OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
GIVEN.

﻿

SECTION 7.17.    ACKNOWLEDGMENT.  Borrower acknowledges receipt of a copy of
this Agreement signed by the parties hereto.  Bank may, on behalf of the
Borrower, create a microfilm or optical disk or other electronic image of the
Agreement and any or all of the Loan Documents.  Bank may store each such
electronic image in its electronic form and then destroy the paper original as
part of the Bank’s normal business practices, with the electronic image deemed
to be an original and of the same legal effect, validity and enforceability as
the paper original.

﻿

﻿

﻿

IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT. 

﻿





20

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

﻿

BORROWER:BANK:

Flexsteel Industries, Inc.Dubuque Bank and Trust Company

﻿

﻿

﻿

By: /s/ Derek P. Schmidt

 

By:/s/ Tyson J. Leyendecker

Derek P. Schmidt

Chief Financial Officer &

Chief Operating Officer

 

Tyson J. Leyendecker

Market President, EVP

﻿

﻿





21

 

--------------------------------------------------------------------------------

 



Exhibit A

﻿

Fee Schedule

﻿

﻿

﻿



22

 

--------------------------------------------------------------------------------